Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the Request for Continued Examination received 10/29/21.
2.	Claims 1-20 are pending in the application. Claims 1, 8, and 15 are independent claims.
3.	The rejection of claims 1-20 under 35 U.S.C. 102 as being anticipated by Yao has been withdrawn pursuant to applicant’s amendments. The objection to the Specification has been withdrawn pursuant to applicant’s amendments to the specification.



Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/29/21 was filed after the mailing date of the application on 8/7/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borzello et al., USPN 9,652,109 filed (1/11/2013).
In reference to independent claim 1, Borzello teaches:
	Receiving a signal relating to a user’s interaction with a document, the document being currently open document, the user’s interaction occurring within the currently open document and the user’s interaction including at least one of editing or authoring the document (See Borzello, Col. 9 and figures 7A-7C) a means of receiving an input command signal from within a currently open document corresponding to an edit of the currently open document.
	In response to the user’s interaction with the document, accessing contextual document data associated with the document (See Borzello, Col. 8 and 9, Figures 7A-7C) The system accesses context and preceding commands in order to predict specific output commands. 
	Providing information about the user’s interaction and the contextual document data as input to a machine learning model to predict a desired intent for completing a task with respect to the document (Borzello, Col. 9) the user’s selection as well as whether they are selecting text, images, highlighting of text, images, etc. is utilized by predictive algorithm in addition to past commands to predict the intent of the user for completing a task with respect to the document.
	Obtaining the predicted desired intent as an output from the ML model; identifying, based on the predicted desired intent, one or more application commands that fulfill the predicted desired intent; and providing data about the one or more application commands for display in a selectable user 
	Receiving an indication of selection of the selectable user interface element; and responsive to receiving the indication of selection of the selectable user interface element, completing the task; wherein the one or more application commands are associated with one or more functionalites offered by an application to perform the task (See Borzello, Col. 9, figure 7A-7C) A toolbar is displayed and predictive commands with specific data to describe the command are selected by a user through the dynamic area of the toolbar. The application commands selected are associated with functionalities such as pasting, inserting pictures, and utilizing application styles to perform the task.
In reference to dependent claim 2, Borzello teaches:
	Accessing user-specific data associated with a user of the document; and providing the user-specific data to the model (See Borzello, Col. 8 and 9) As presently claimed, the reference teaches accessing preceding commands input by the user such as inputting images for items in a list. The preceding commands and context are utilized by the prediction algorithm to predict output application commands.
In reference to dependent claim 4, Borzello teaches:
	Wherein the signal relating to the user interaction includes a user request for display of application commands (See Borzello, Col. 9 and figures 7A-7C) three different examples are provided that teach different types of user requests for the display of application commands. Highlighting, right-clicking, and inserting an image, each provide an example signal received through the device to generate application commands. 

In reference to dependent claim 5, Borzello teaches:
	Wherein the signal relating to the user interaction initiates a zero-term search for application commands (See Borzello, Col. 9) a means of inserting pictures into a document with content formatted in list form. The user interaction initiates a zero-term search since the image metadata is utilized by the prediction algorithm to predict the intent of a user. 
In reference to dependent claim 7, Borzello teaches:
	Wherein the signal relating to the user interaction includes selection of a portion of content in the document (See Borzello, Col. 9 and figure 7A-7C) three different examples are provided that teach different types of user requests for the display of application commands. Highlighting specific content, right-clicking, and inserting an image, each provide an example signal received through the device to generate application commands. 
In reference to claims 8, 9, 11, 12, and 14, the claims recite a method for carrying out similar limitations to those found in the system claims 1, 2, 4, 5, and 7, respectively. Therefore, the claims are rejected under similar rationale.
In reference to claims 15, 16, 18, and 19, the claims recite a computer readable storage medium including computer executable instructions for carrying out similar limitations to those found in claims 1, 2, 4, and 5, respectively. Therefore, the claims are rejected under similar rationale.







Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3, 6, 10, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borzello as applied to claim 1 above, and further in view of Singaraju et al., PGPub. 2020/0344185 filed (3/19/2019).
In reference to dependent claim 3, Borzello teaches:
	Providing the predicted desired intent and at least one of the contextual document data and the user-specific data to another ML model for identifying the one or more application commands that fulfill the predicted desired intent; and obtaining the identified one or more application commands from the another model (See Borzello, Col. 9) utilizing a prediction algorithm to identify predicted intent based upon contextual document data and user specific data. The reference fails to explicitly state providing the predicted intent, the contextual document data, and user specific data to another model for identifying the one or more application commands that fulfill the predicted intent and obtained the identified one or more application commands from the another ML model. 
	The reference to Singaraju (See para. 0028, 0035, and 0036) teaches a means of utilizing two distinct models and providing the models with the same attribute data for intent classification. Utilizing 
In reference to dependent claim 6, Borzello teaches:
	Determining if the predicted desired intent includes conducting a search; providing the predicted desired intent to a search service for conducting the search; obtaining search result from the search service; and providing the search result for display (See Borzello, Col. 9) a means of determining different types of predicted intent to be displayed within a dynamic toolbar. Example predicted desired intent that would require a search is illustrated in figure 7C. Selection of insert picture would require a search to determine what image should be inserted into the content list. An obtained image is received as an example in figure 7C however it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the well-known image search and selection methods for displaying image content based upon desired intent taught by the reference to Borzello to search an image database for additional images to be selected and placed into the document thus providing an added benefit of identifying content based upon selectable predicted commands.
In reference to claims 10 and 13, the claims recite a method for carrying out similar limitations to those found in the system claims 3 and 6, respectively. Therefore, the claims are rejected under similar rationale.
In reference to claims 17 and 20, the claims recite a computer readable storage medium including computer executable instructions for carrying out similar limitations to those found in claims 3 and 6, respectively. Therefore, the claims are rejected under similar rationale.
	
Response to Arguments
9.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims and thus changed the scope of the invention when the claims are read as a whole. More specifically, the amended claims include language further detailing the user interaction with the document including editing or authoring the document and the application commands including selectable user interface elements and commands for completing a task. The changes required the examiner to withdraw the prior art rejection under Yao and perform a new search.




Notes
10.	The reference to Abutair, USPN 10,929,916 provides further evidence of sending a result from a ML model to a search service to provide application commands based on the result.

 


Conclusion
11.	The examiner recommends an interview to discuss concepts as they relate to  language found in dependent claim 3 and steps for sending the predicted desired intent and at least one of the contextual document data and the user-specific data to another ML model for identifying the one or more 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 








MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178